DETAILED ACTION
This is the first Office Action regarding application number 16/412,025, filed on 05/14/2019, which is a continuation of application number 15/254,971, filed on 09/01/2016.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election of Restricted Inventions
The Applicant’s election without traverse of Group II (claims 11-19) in the reply filed on 09/28/2020 is acknowledged.

Status of Claims
Claims 1-20 are currently pending. 
Claims 1-10 and 20 are withdrawn.
Claims 11-19 are examined below.
No claim is allowed.

Double Patenting

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 11 and 13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3, 6-8, 21, 25, 27, and 30 of U.S. 
Regarding claim 11, claims 2, 8, 11, 14, and 16 of the ‘252 patent discloses a method of delivering a first electrical power input to a first motor drive, delivering a second electrical power input to a second motor drive, and monitoring the electrical power inputs.
Regarding claim 13, claims 6 and 19 of the ‘252 patent discloses the method step of determining wind speed, wind direction, or a combination thereof.


Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13-19 are rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites “determining, based on the monitored electrical input, wind speed, wind direction, or a combination thereof.”  The examiner finds this sentence structure confusing and unclear, because the claim is ambiguous about exactly which properties the determination are based on.  Is the “determining” step based only on the monitored electrical power input, or can it also be based on any of the wind characteristics?  One way to clarify the claim may be to amend to read “determining 
Claim 14 recites “the motor”. There is insufficient antecedent basis for this limitation in the claim. The examiner cannot determine if this motor refers to the first motor drive, the second motor drive, or some other unclaimed motor.  Claims 15 and 16 are also rejected because they each depend from claim 14.
Claim 17 recites “monitoring the first electrical power input and the second electrical power input to determine a respective electrical power input value.”  The examiner finds the term “respective electrical power input value” unclear since there is no description of whether or how it is different in any way from the electrical power inputs already being sent to the motor drives. Also, does the additional word “respective” mean that there are two different power input values for each the first and the second drive motors? The limitation as written does not sufficiently describe what applicant intends for its claimed invention. Claims 18 and 19 are also rejected because they each depend from claim 17.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over ALMY (US 2017/0179872 A1).
Regarding claim 11, ALMY teaches a method, comprising: delivering a first electrical power input to a first motor drive, wherein the first motor drive is coupled to a first driven end of a torque tube extending along a longitudinal axis of a solar-tracking photovoltaic (PV) system, and wherein the solar-tracking PV system includes a plurality of PV modules mounted on the torque tube; delivering a second electrical power input to a second motor drive independent from the first electrical power input to the first motor drive, wherein the second motor drive is coupled to a second driven end of the torque tube; monitoring the first electrical power input and the second electrical power input (para. 44 teaches a method of applying two motors at each end of a torque tube system, and configured to applying various forces to each end).  The examiner finds that the arrangement taught by ALMY inherently possesses the recited features of delivering and monitoring electrical power inputs because this is the essence of motor control.

Regarding claim 13, ALMY teaches or would have suggested the method of claim 11, further comprising determining, based on the monitored electrical power 

Regarding claim 15, ALMY teaches or would have suggested the method of claim 14 comprising applying a same torque to the respective driven ends of the torque tube (para. 44 teaches a method of applying two motors at each end of a torque tube system, and configured to applying various forces, i.e., same or different, to each end). 

Regarding claim 16, ALMY teaches or would have suggested the method of claim 14 comprising applying different torques to the first driven end and the second driven end of the torque tubes (para. 44 teaches a method of applying two motors at each end of a torque tube system, and configured to applying various forces, i.e., same or different, to each end).


Claims 12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over ALMY (US 2017/0179872 A1) in view of DOOLEY (US 2008/0019062 A1).
Regarding claims 12 and 17-19, ALMY teaches or would have suggested the method of claim 11, but does not disclose expressly the method comprising determining, based on the monitored electrical power inputs, a relative performance of the motor drives (claim 12), monitoring the first electrical power input and the second electrical power input to determine a respective electrical power input value (claim 17), 
DOOLEY teaches the method of determining by monitoring electrical power inputs and determining relative performance, for example, if a motor is damaged or stalled (“motor failure detection,” para. 28).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify ALMY and incorporate method steps that determine each of the motor’s relative performance and system characteristics such as a stalled motor or failure as taught by DOOLEY so that the drag torque is minimized (DOOLEY, para. 28).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over ALMY (US 2017/0179872 A1) in view of MORGAN (US 2015/0082924 A1).
Regarding claim 14, ALMY teaches or would have suggested the method of claim 11, wherein the method further comprises applying the mechanical torques to the respective driven ends of the torque tube about the longitudinal axis (para. 44 teaches a method of applying two motors at each end of a torque tube system, and configured to applying various forces, i.e., same or different, to each end), but does not disclose 
MORGAN teaches the incorporation of worm gears in the torque tube motors to apply torque to drive the tracker.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify ALMY and incorporate worm gears into the motor drives as taught by MORGAN because this is only a simple combination of elements according to known methods with a reasonable expectation of success and results. MPEP 2143.

Conclusion
No claim is allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721